Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 02/14/2022 has been entered.
The claim objection of claim 10 is withdrawn in view of the amendment.

Rejoinder
Claims 1 and 3-16 are allowable. The restriction requirement between Inventions I and II, as set forth in the Office action mailed on 11/05/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 11/05/2020 is withdrawn. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
Claim 1, and those depending therefrom including claims 3-9 and 17-20, are allowed.
The following is an examiner’s statement of reasons for allowance:

	The prior art of Arun (US-8,740,206) fails to anticipate or render obvious the upper edge ring (ring 104) having an upper surface “wherein the upper surface is substantially planar” and “wherein an inner surface of the upper edge ring extends at a constant diameter from the upper surface to the lower surface” as claimed.  Furthermore, Arun teaches that the ring 104 is highly consumable during processing and thus leads to higher costs [Arun; col. 5, lines 30-37] and thus different materials may be used to reduce costs [Arun; col. 6, lines 26-37].
	For these reasons, the prior art fails to anticipate or render obvious, in combination with all other claim limitations, “the upper edge ring having a central portion extending between and spacing the radially outermost portion and the radially innermost portion” and “wherein the lower edge ring is radially spaced from the first step of the stepped lower surface.”  

Claim 10, and those depending therefrom including claims 11-16, are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of Porschnev (US-8,900,405) and Matyushkin (US-2007/0258186) fail to anticipate or render obvious “wherein the lower edge ring is electrically conductive.”   
	Porschnev teaches a metallic internal layer, which may have conductive properties, but also discloses that the outer surface is comprised of a ceramic (“the cylindrical wall may comprise a ceramic outer surface and a metallic internal layer (not shown)”) [Porschnev; col. 5, lines 9-10].  Therefore, the ring itself is not “electrically conductive” due to the outer, ceramic layer and therefore does not anticipate “wherein the lower edge ring is electrically conductive.”  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL DILLON CRANDALL whose telephone number is (571)270-5947. The examiner can normally be reached Mon - Fri 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL D CRANDALL/Examiner, Art Unit 3723